DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otoi et al. (US 2012/0176419).

Regarding claim 1, Otoi discloses a method of controlling a backlight of a display device including a display panel and the backlight (abstract, figs. 2-3, display panel 11, backlight 13, see ¶ 79-85),
5the backlight including a plurality of backlight blocks (figs. 2-3, ¶ 79-85, e.g., pxq LED units 22),
the display panel including display region blocks opposite to the plurality of backlight blocks in one-to-one correspondence (figs. 2-3, ¶ 79-85, e.g., pxq areas, each area corresponding to one LED unit 22),
the method comprising for each of the plurality of backlight blocks: determining a luminance value demanded from each of a 10 plurality of pixels in a plurality of display region blocks including a display region block opposite to the backlight block and one or more display region blocks adjacent to the opposite display region block to the backlight block, the demanded luminance value being determined based on a luminance value of the pixel and a weight determined depending on a relation of a location of the pixel and a location of the backlight block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area; coefficient representing the degree of the max luminance position deviating from the center position of the area is obtained for correcting emission luminances; see also ¶ 101-122 detailing the emission luminance correction process; see also ¶ 123-143, areas surrounding focus area utilized for correction);
and 15determining a highest value among the demanded luminance values for the backlight block to be a luminance value for the backlight block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area, e.g., first emission luminances; see also ¶ 101-122 detailing the emission luminance correction process, e.g., see equation 6; see also ¶ 123-143),
wherein the weight determined for a pixel that is located adjacent to the opposite display region block and included in one of the one or more display region block adjacent to the opposite display region block is the same as the weight for a pixel that is included in the opposite region block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area; coefficient representing the degree of the max luminance position deviating from the center position of the area is obtained for correcting emission luminances; see also fig. 6 and ¶ 101-122 detailing the emission luminance correction process, i.e., if δx and δy are the same, respectively, for adjacent regions, then the horizontal and/or vertical eccentricity coefficients are the same for adjacent regions; see also fig. 7, contribution ratios have a same distribution for each region; see also ¶ 123-143, areas surrounding focus area utilized for correction).

Regarding claim 2, Otoi discloses wherein the weight is defined as a decreasing function with respect to a distance between a pixel and a backlight 20 block (figs. 4-10, see ¶ 89-95, coefficient representing the degree of the max luminance position deviating from the center position of the area is obtained for correcting emission luminances, see equations 1 and 2; see also ¶ 101-122; see also ¶ 123-143).

Regarding claim 3, Otoi discloses wherein the plurality of display region blocks include all display region blocks sharing a boundary with the opposite display region block (figs. 4-10, see ¶ 89-95; see also ¶ 101-122, correction is performed on areas positioned within a range of seven areas in the horizontal and vertical direction, e.g., see fig. 7; see also ¶ 123-143).

Regarding claim 4, Otoi discloses wherein the plurality of backlight blocks are disposed in a matrix, and wherein the plurality of display region blocks include display region blocks adjacent along a row, adjacent along a column, and adjacent diagonally 43 to the opposite display region block (figs. 4-10, see ¶ 89-95; see also ¶ 101-122, correction is performed on areas positioned within a range of seven areas in the horizontal and vertical direction, e.g., see fig. 7; see also ¶ 123-143).

Regarding claim 5, Otoi discloses determining a highest value among luminance values demanded from5 all pixels in the plurality of display region blocks including the opposite display region block and the display region blocks adjacent to the opposite display region block to the backlight block to be a luminance value for the backlight block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area, e.g., first emission luminances; see also ¶ 101-122 detailing the emission luminance correction process, e.g., see equation 6; see also ¶ 123-143).

Regarding claim 6, Otoi discloses for each of the display region blocks: determining luminance values demanded from the display region block to a backlight block opposite to the display region block and backlight blocks adjacent to the opposite backlight block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area; see also ¶ 101-122 detailing the emission luminance correction process; see also ¶ 123-143, areas surrounding focus area utilized for correction),15
wherein the luminance value demanded from the display region block to the opposite backlight block is determined based on a highest luminance value among luminance values for pixels in the display region block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area, e.g., first emission luminances; see also ¶ 101-122 detailing the emission luminance correction process, e.g., see equation 6; see also ¶ 123-143),
wherein the luminance value demanded from the display region block to each of the backlight blocks other than the opposite backlight block is a20 highest demanded luminance value among demanded luminance values determined based on luminance values for pixels and weights according to locations of the pixels within the display region block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area; coefficient representing the degree of the max luminance position deviating from the center position of the area is obtained for correcting emission luminances; see also ¶ 101-122 detailing the emission luminance correction process, e.g., see equation 6; see also ¶ 123-143, areas surrounding focus area utilized for correction),
and wherein a luminance value for each of the plurality of backlight blocks is determined to be a highest demanded luminance value among the 25 luminance values demanded from the display region blocks to the backlight block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area; coefficient representing the degree of the max luminance position deviating from the center position of the area is obtained for correcting emission luminances; see also ¶ 101-122 detailing the emission luminance correction process, e.g., see equation 6; see also ¶ 123-143).

Regarding claim 7, Otoi discloses a method of controlling a backlight of a display device including a display panel and the backlight (abstract, figs. 2-3, display panel 11, backlight 13, see ¶ 79-85),
the backlight including a plurality of backlight blocks (figs. 2-3, ¶ 79-85, e.g., pxq LED units 22),
the display panel including display region blocks opposite to the plurality of backlight blocks in one-to-one correspondence (figs. 2-3, ¶ 79-85, e.g., pxq areas, each area corresponding to one LED unit 22),
the method comprising: for each of the plurality of backlight blocks, determining a luminance value demanded from each of a plurality of pixels in a plurality of display region blocks including a display region block opposite to the backlight block and one or more display region blocks adjacent to the opposite display region block to the backlight block, the demanded luminance value being determined based on a luminance value of the pixel and a weight determined depending on a relation of a location of the pixel and a location of the backlight block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area; coefficient representing the degree of the max luminance position deviating from the center position of the area is obtained for correcting emission luminances; see also ¶ 101-122 detailing the emission luminance correction process; see also ¶ 123-143, areas surrounding focus area utilized for correction),
and for each of the plurality of backlight blocks, determining a highest value among the demanded luminance values for the backlight block to be a luminance value for the backlight block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area, e.g., first emission luminances; see also ¶ 101-122 detailing the emission luminance correction process, e.g., see equation 6; see also ¶ 123-143),
wherein each of the plurality of display region blocks is divided into a plurality of44 internal display region blocks (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area; coefficient representing the degree of the max luminance position deviating from the center position of the area is obtained for correcting emission luminances, e.g., see fig. 6, four quadrants disclosed with ±δx, ±δy; pixel block with maximum luminance disclosed; see also ¶ 101-122; see also ¶ 123-143),
wherein each of the plurality of backlight blocks is divided into a plurality of internal backlight blocks (figs. 2-3, ¶ 79-85, e.g., R, G, and B areas),
wherein the plurality of pixels are pixels at highest luminance values in different internal display region blocks (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area; coefficient representing the degree of the max luminance position deviating from the center position of the area is obtained for correcting emission luminances, e.g., see fig. 6, four quadrants disclosed with ±δx, ±δy; pixel block with maximum luminance disclosed; see also ¶ 101-122; see also ¶ 123-143),
wherein the determining of the demanded luminance values for each of the plurality of backlight blocks includes: determining a luminance value demanded from each internal backlight block associated with each of the plurality of pixels based on the luminance value of each of the plurality of pixels (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area, i.e., a single internal backlight block is associated with a pixel with maximum luminance; see also ¶ 101-122 detailing the emission luminance correction process; see also ¶ 123-143),
for each of the plurality of backlight blocks, determining an average value of the luminance values demanded for the internal backlight blocks of the backlight block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area, i.e., a single internal backlight block is associated with a pixel with maximum luminance, an average of a single value is the value itself; see also ¶ 101-122 detailing the emission luminance correction process, e.g., see ¶ 102, mean value utilized; see also ¶ 123-143),
and normalizing the average values determined for each of the plurality of backlight blocks such that a normalized average value of a backlight block opposite to each of the plurality of pixels corresponds to a luminance value of the corresponding pixel (figs. 4-10, see ¶ 89-95, LED data converted to values within appropriate ranges in conformity with the specifications of the driver circuit).

Regarding claim 8, Otoi discloses a display device comprising: a display panel (abstract, figs. 2-3, display panel 11, see ¶ 79-85);
a backlight disposed behind the display panel, the backlight including a plurality of backlight blocks (figs. 2-3, backlight 13, see ¶ 79-85, e.g., pxq LED units 22);
and a controller configured to control luminance values for the plurality of 10 backlight blocks and light emitted from the backlight and transmitted through the display panel (figs. 1-2, processing section 15, see ¶ 79-86),
wherein the controller is configured to perform on each of the plurality of backlight blocks: determining a luminance value demanded from each of a 15 plurality of pixels in a plurality of display region blocks including a display region block opposite to the backlight block and one or more display region blocks adjacent to the opposite display region block to the backlight block, the demanded luminance value being determined based on a luminance value of the pixel and a weight determined depending on a relation of a location of the pixel and a location of the backlight block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area; coefficient representing the degree of the max luminance position deviating from the center position of the area is obtained for correcting emission luminances; see also ¶ 101-122 detailing the emission luminance correction process; see also ¶ 123-143, areas surrounding focus area utilized for correction);
and 20determining a highest value among the demanded luminance values for the backlight block to be a luminance value for the backlight block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area, e.g., first emission luminances; see also ¶ 101-122 detailing the emission luminance correction process, e.g., see equation 6; see also ¶ 123-143),
wherein the weight determined for a pixel that is located adjacent to the opposite display region block and included in one of the one or more display region block adjacent to the opposite display region block is the same as the weight for a pixel that is included in the opposite region block (figs. 4-10, see ¶ 89-95, maximum value of pixel luminance is obtained for each area; coefficient representing the degree of the max luminance position deviating from the center position of the area is obtained for correcting emission luminances; see also fig. 6 and ¶ 101-122 detailing the emission luminance correction process, i.e., if δx and δy are the same, respectively, for adjacent regions, then the horizontal and/or vertical eccentricity coefficients are the same for adjacent regions; see also fig. 7, contribution ratios have a same distribution for each region; see also ¶ 123-143, areas surrounding focus area utilized for correction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otoi in view of Tani (US 2012/0268505).

Regarding claim 9, Otoi discloses fails to disclose wherein the controller includes: 25a first processing circuit configured to control a first display region of the display panel and first backlight blocks opposite to the first display region; and a second processing circuit configured to control a second display region of the display panel and second backlight blocks opposite to the 45 second display region, wherein the first processing circuit is configured to acquire demanded luminance values from a display region block in the second display region and control the first backlight blocks based on the acquired demanded luminance5 values and demanded luminance values from display region blocks in the first display region, and wherein the second processing circuit is configured to acquire demanded luminance values from a display region block in the first display region and control the second backlight blocks based on the acquired 10demanded luminance values and demanded luminance values from display region blocks in the second display region.
Tani teaches wherein the controller includes: 25a first processing circuit configured to control a first display region of the display panel and first backlight blocks opposite to the first display region (abstract, figs. 9-10, ¶ 15-18, ¶ 68-82, multi-display system disclosed, each display device includes a panel driving circuit, a backlight, and a light intensity determining section 700; see also ¶ 92-93);
and a second processing circuit configured to control a second display region of the display panel and second backlight blocks opposite to the 45 second display region (figs. 9-10, ¶ 15-18, ¶ 68-82, multi-display system disclosed, each display device includes a panel driving circuit, a backlight, and a light intensity determining section 700; see also ¶ 92-93),
wherein the first processing circuit is configured to acquire demanded luminance values from a display region block in the second display region and control the first backlight blocks based on the acquired demanded luminance5 values and demanded luminance values from display region blocks in the first display region (figs. 9-10, ¶ 15-18, ¶ 68-82, multi-display system disclosed, each display device includes a panel driving circuit, a backlight, and a light intensity determining section 700; see also ¶ 92-93, each display device is capable of communicating light intensities with other adjacent display devices),
and wherein the second processing circuit is configured to acquire demanded luminance values from a display region block in the first display region and control the second backlight blocks based on the acquired10 demanded luminance values and demanded luminance values from display region blocks in the second display region (figs. 9-10, ¶ 15-18, ¶ 68-82, multi-display system disclosed, each display device includes a panel driving circuit, a backlight, and a light intensity determining section 700; see also ¶ 92-93, each display device is capable of communicating light intensities with other adjacent display devices).
Otoi and Tani are both directed to backlight control for liquid crystal display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Otoi with the processing circuits of Tani since such a modification avoids displaying an image that appears unnatural (Tani, ¶ 17).

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive.  Regarding claims 1 and 8, Applicant argues that Otoi does not disclose “generat[ing] the same value for a pixel included in a particular liquid crystal panel segment and for a pixel adjacent to the same liquid crystal panel segment” (Remarks, pp. 9-12).
Examiner disagrees.  As cited above, fig. 6 and ¶ 101-122 of Otoi detail the emission luminance correction process, and specifically show that if δx and δy are the same, respectively, for adjacent regions, then the horizontal and/or vertical eccentricity coefficients are the same for adjacent regions.  For example, equation 1 of Otoi gives the same horizontal eccentricity coefficient for each region in which δx is the same.  In other words, if the maximum luminance position is the same for adjacent regions, then the coefficients are the same for adjacent regions.  Further, fig. 7 of Otoi explicitly discloses contribution ratios C(i,j) having a same distribution for each region (see ¶ 119-120 of Otoi).
	Applicant’s arguments regarding “a bright point with a luminance value of 1.0 moving across a boundary between display region blocks” (Remarks, pp. 9-12) are not germane, as these features are not recited in the rejected claims.
	Regarding claim 7, Applicant argues that Otoi does not “disclose the specific set of operations recited” (Remarks, pp. 12-13).  Examiner disagrees for the reasons and citations provided in the above rejection of claim 7.
	The rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626